Title: To James Madison from John Tayloe, 9 March 1812
From: Tayloe, John
To: Madison, James


My Dear Sir,March 9th. 1812
Having frequently called—for the purpose of knowing your decision—on the Petition of the Cavalry officers of this District—& finding you—so much engaged I am induced, in their behalf—to address you this letter to know your determination. We are very anxious to make a speedy tender of our Services to the Government—which we are precluded doing—in consequence of the present state of things—with the militia. As no Infantry will Volunteer probably—except the two light Companies, we ask to be added to us—its very desireable to know as soon as Can be—If you will form us into a separate Regiment (which power the militia Law certainly vests in you) & if you will give to the Infantry—one major—& to the Cavalry another. Tho’ I am the Senior Officer—& aught to succeed to the Command of the Regiment—yet if a better Commander can be selected—I will chearfully yeild my Commission tomorrow such is my zeal for the prosperity of the Volunteers particularly at a Crisis like the present. May I ask the favor, of a reply—that we may—or may not—as the case may turn out—make a tender at once, of our Services to you. I have the honor to be with great respect & regard Your friend & Obedt. Servt.
John Tayloe
 